DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 2/7/2022.
The claims 1 and 3 have been amended. Claim 2 has been cancelled. 
In view of the amendments, the Objection to the Title has been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/7/2022, with respect to the claims as amended have been fully considered and are persuasive. 
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A motor comprising: a rotor rotatable about a central axis; and a stator opposing the rotor in a radial direction; wherein the stator includes an annular core back and a stator core including a plurality of teeth extending from the core back to one side in the radial direction; the stator core includes: a laminated steel sheet in which a plurality of electromagnetic steel sheets are laminated in a direction of the central axis; and each of the plurality of electromagnetic steel sheets includes a caulking dowel portion at which the adjacent electromagnetic steel sheets are connected by press- fitting; and the caulking dowel portion includes a protrusion protruding from the core back to another side in the the base portion includes a cylindrical stator support tube portion opposing the other side in the radial direction of the stator core; the stator support tube portion includes opposing portions opposing the protrusion on two sides in a circumferential direction about the central axis; and the opposing portion overlaps the protrusion in the circumferential direction.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1 and 3-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takemoto et al. (US 2021/0036563) teaches a motor including a rotor having a core holding magnets, the rotor having a core holder, a stator having a rod portion disposed in a stator recess and holding the stator.
Takemoto et al. (US 2021/0036584) teaches a motor including a rotor having a core holding magnets, the rotor having a core holder, a stator having a rod portion disposed in a stator recess and holding the stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832